Case 1:17-cv-00965-LPS-CJB Document 47-1 Filed 04/22/19 Page 1 of 16 PageID #: 590




                             EXHIBIT 1
Case 1:17-cv-00965-LPS-CJB Document 47-1 Filed 04/22/19 Page 2 of 16 PageID #: 591




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

   TMI SOLUTIONS LLC,                             :
                                                  :
                  Plaintiff,                      :
                                                  :
          v.                                      : C.A. No. 17-965-LPS-CJB
                                                  :
   BATH AND BODY WORKS DIRECT,                    :
   INC.                                           :
                                                  :
                  Defendant.

      DEFENDANT BATH AND BODY WORKS DIRECT, INC.’S OBJECTIONS AND
          RESPONSES TO PLAINTIFF’S REVISED FIRST SET OF COMMON
           INTERROGATORIES DIRECTED TO EACH DEFENDANT (1-10)

         Pursuant to Rule 33 of the Federal Rules of Civil Procedure and D. Del. LR 26.1, Defendant

  Bath and Body Works Direct, Inc. (“BBW”), by and through its undersigned counsel, submits its

  Objections and Responses to Plaintiff TMI Solutions LLC’s Revised First Set of Common

  Interrogatories Directed to Each Defendant (1-10) (“Interrogatories”).

         BBW’s discovery and investigation in connection with this case are continuing, and BBW

  thus reserves the right, pursuant to Fed. R. Civ. P. 26(e), to amend or supplement its responses to

  the Interrogatories after considering information obtained or reviewed through further discovery

  and investigation.

                                    GENERAL OBJECTIONS

        In addition to the objections set forth in BBW’s responses below, the following

  objections apply to Plaintiff’s Definitions and Interrogatories, which are hereby incorporated

  by reference into BBW’s responses to the individual Interrogatories. BBW objects as follows:

          1.     BBW objects to Plaintiff’s Definitions and Interrogatories to the extent they

  seek to impose discovery obligations in excess of those imposed by the Federal Rules of Civil




                                                                                         EXHIBIT 1
Case 1:17-cv-00965-LPS-CJB Document 47-1 Filed 04/22/19 Page 3 of 16 PageID #: 592




  Procedure, the Local Rules of Civil Practice and Procedure of the United States District Court

  for the District of Delaware, or any other applicable authority.

          2.      BBW objects to Plaintiff’s definition of “Defendant” to the extent it seeks to

  include any entity or individual other than the named Defendant in the above styled action.

          3.      BBW objects to Plaintiff’s definition of “Asserted Claims” to the extent it also

  seeks to encompass “any other claims identified in TMI’s infringement contentions,” as Plaintiff

  has yet to serve its infringement contentions and these claims remain unidentified.

          4.      BBW objects to the Interrogatories to the extent they purport to seek information

  outside the possession, custody, or control of BBW.

          5.      BBW objects to the Interrogatories to the extent they seek to impose an obligation

  on BBW to obtain and provide information from third parties or public sources that are equally

  accessible to Plaintiff.

          6.      BBW objects to the Interrogatories to the extent they seek responses containing

  information that is protected by the attorney-client privilege, the work product doctrine, or any

  other applicable privilege, protection, or immunity from disclosure. Such information will not be

  provided. Any inadvertent revelation of such information shall not constitute a waiver of any

  applicable privilege, protection, or immunity.

          7.      BBW objects to Plaintiff’s contention Interrogatories on the grounds that

  discovery is just beginning, no documents have been exchanged, and no depositions have been

  taken. Any requirement to fully respond to the contention interrogatories contained in these

  Interrogatories is premature. Thus, BBW expressly reserves the right to supplement these

  responses after the substantial completion of discovery.




                                                   2
Case 1:17-cv-00965-LPS-CJB Document 47-1 Filed 04/22/19 Page 4 of 16 PageID #: 593




          8.     BBW’s use of any term defined in Plaintiff’s Definitions or Interrogatories does

  not constitute acceptance of Plaintiff’s definition of that term.

          9.     BBW objects to each Interrogatory to the extent it contains subparts or constitutes

  more than one interrogatory. In accordance with D. Del. LR 26.1, “[e]ach subpart of an

  interrogatory . . . shall be counted as a separate interrogatory.” Plaintiff is permitted ten common

  interrogatories under the Court’s Scheduling Order (D.I. 35), and to the extent Plaintiff’s

  Interrogatories, including subparts, exceeds the limit imposed by the Court, BBW objects to and

  will not to answer those Interrogatories.

           SPECIFIC OBJECTIONS AND RESPONSES TO INTERROGATORIES

  INTERROGATORY NO. 1

          Identify all of Defendant’s affirmative defenses and counterclaims and, for each, state with
  specificity the legal and factual basis underlying each affirmative defense and counterclaim

  RESPONSE TO NO. 1

         BBW objects to this Interrogatory as it contains subparts and constitutes more than one

  interrogatory. The first interrogatory (which BBW will refer to as Interrogatory 1(a)) seeks the

  identification of all affirmative defenses and counterclaims. The second interrogatory (which

  BBW will refer to as Interrogatory 1(b)) seeks the factual and legal basis underlying each

  affirmative defense and counterclaim. In accordance with D. Del. LR 26.1, BBW counts each

  subpart as a separate Interrogatory. Subject to and without waiving the foregoing objection,

  BBW responds as follows.

         RESPONSE TO NO. 1(a)

         With respect to subpart (a), BBW incorporates the affirmative defenses and

  counterclaims raised in its Answer and Counterclaim to Plaintiff’s Complaint (D.I. 31).




                                                    3
Case 1:17-cv-00965-LPS-CJB Document 47-1 Filed 04/22/19 Page 5 of 16 PageID #: 594




         BBW reserves the right, pursuant to Fed. R. Civ. P. 26(e), to amend or supplement its

  response to subpart (a) after considering information obtained or reviewed through further

  discovery and investigation.

         RESPONSE TO NO. 1(b)

         With respect to subpart (b), BBW objects to this Interrogatory as it is a premature

  contention interrogatory, considering that the parties are in the early stages of discovery. Subject

  to and without waiving the foregoing objection, BBW incorporates the legal and factual

  arguments raised in its Motion to Dismiss and its Opening Brief In Support (D.I. 15 and 16) as

  well as its Reply Brief in Support of the Motion to Dismiss (D.I. 21) and its Notice of

  Subsequent Authority (D.I. 26).

         BBW reserves the right, pursuant to Fed. R. Civ. P. 26(e), to amend or supplement its

  response to subpart (b) after considering information obtained or reviewed through further

  discovery and investigation.

  INTERROGATORY NO. 2

          Explain in detail, for each Asserted Claim, all bases, facts and circumstances supporting
  or otherwise relating to any and all of Defendant’s contentions that Defendant does not infringe
  the Asserted Claim.

  RESPONSE TO NO. 2

         BBW objects to this Interrogatory as it contains subparts and constitutes more than one

  interrogatory. The first interrogatory (which BBW will refer to as Interrogatory 2(a)) seeks all

  bases, facts and circumstances relating to BBW’s contentions that BBW does not infringe claim

  6 of the ’077 patent. The second interrogatory (which BBW will refer to as Interrogatory 2(b))

  seeks all bases, facts and circumstances relating to BBW’s contentions that BBW does not

  infringe claims 1 and 2 of the ’078 patent. In accordance with D. Del. LR 26.1, BBW counts

  each subpart as a separate Interrogatory.

                                                   4
Case 1:17-cv-00965-LPS-CJB Document 47-1 Filed 04/22/19 Page 6 of 16 PageID #: 595




         BBW objects to Plaintiff’s definition of “Asserted Claims” to the extent it also seeks to

  encompass “any other claims identified in TMI’s infringement contentions,” as Plaintiff has yet

  to serve its infringement contentions and these claims remain unidentified.

         BBW further objects to this Interrogatory as it is a premature contention interrogatory,

  considering that the parties are in the early stages of discovery. Moreover, BBW objects to this

  Interrogatory as premature and inconsistent with the Scheduling Order, which provides a

  timeline for Plaintiff’s submission of its claim construction chart, the parties’ claim construction

  issue identification, and the Court’s ruling on claim construction.

         BBW objects to this Interrogatory because it seeks expert opinions before the deadline to

  disclose such testimony pursuant to the Scheduling Order in this case. BBW will produce its

  expert reports by the deadline set in the Scheduling Order in accordance with Federal Rule of

  Civil Procedure 26(a)(2).

         Subject to and without waiving the foregoing objections, BBW responds as follows.

         RESPONSE TO NO. 2(a)

         With regard to subpart (a), BBW states that, at the least, Defendant does not infringe the

  step of “sending second information that is a function of the first user identification information

  and that is different from the first user identification information from the remote computer

  system to the user station” as required by claim 6 of the ’077 patent.

         BBW reserves the right, pursuant to Fed. R. Civ. P. 26(e), to amend or supplement its

  response to subpart (a) after considering information obtained or reviewed through further

  discovery and investigation.




                                                    5
Case 1:17-cv-00965-LPS-CJB Document 47-1 Filed 04/22/19 Page 7 of 16 PageID #: 596




         RESPONSE TO NO. 2(b)

         With regard to subpart (b), BBW states that, at the least, Defendant does not infringe the

  step of “sending . . . second information that is a function of and different from the first

  information” as required by claims 1 and 2 of the ’078 patent.

         BBW reserves the right, pursuant to Fed. R. Civ. P. 26(e), to amend or supplement its

  response to subpart (b) after considering information obtained or reviewed through further

  discovery and investigation.

  INTERROGATORY NO. 3

          Explain in detail, for each Asserted Claim, all bases, facts and circumstances supporting
  or otherwise relating to any and all of Defendant’s contentions that the Asserted Claim is invalid
  and/or unenforceable.

  RESPONSE TO NO. 3

         BBW objects to this Interrogatory as it contains subparts and constitutes more than one

  interrogatory. The first interrogatory (which BBW will refer to as Interrogatory 3(a)) seeks all

  bases, facts and circumstances relating to BBW’s contentions that claim 6 of the ’077 patent is

  invalid and/or unenforceable. The second interrogatory (which BBW will refer to as

  Interrogatory 3(b)) seeks all bases, facts and circumstances relating to BBW’s contentions that

  claims 1 and 2 of the ’078 patent are invalid and/or unenforceable. In accordance with D. Del.

  LR 26.1, BBW counts each subpart as a separate Interrogatory.

         BBW objects to Plaintiff’s definition of “Asserted Claims” to the extent it also seeks to

  encompass “any other claims identified in TMI’s infringement contentions,” as Plaintiff has yet

  to serve its infringement contentions and these claims remain unidentified.

         BBW further objects to this Interrogatory as it is a premature contention interrogatory,

  considering that the parties are in the early stages of discovery. Moreover, BBW objects to this



                                                    6
Case 1:17-cv-00965-LPS-CJB Document 47-1 Filed 04/22/19 Page 8 of 16 PageID #: 597




  Interrogatory to the extent it attempts to secure BBW’s invalidity contentions in advance of the

  Scheduling Order’s deadline.

         BBW objects to this Interrogatory because it seeks expert opinions before the deadline to

  disclose such testimony pursuant to the Scheduling Order in this case. BBW will produce its

  expert reports by the deadline set in the Scheduling Order in accordance with Federal Rule of

  Civil Procedure 26(a)(2).

         Subject to and without waiving the foregoing objections, BBW responds as follows.

         RESPONSE TO NO. 3(a)

         With regard to subpart (a), BBW incorporates by reference its invalidity contentions with

  regard to claim 6 of the ’077 patent, once they are served.

         BBW reserves the right, pursuant to Fed. R. Civ. P. 26(e), to amend or supplement its

  response to subpart (a) after considering information obtained or reviewed through further

  discovery and investigation.

         RESPONSE TO NO. 3(b)

         With regard to subpart (b), BBW incorporates by reference its invalidity contentions with

  regard to claims 1 and 2 of the ’078 patent, once they are served.

         BBW reserves the right, pursuant to Fed. R. Civ. P. 26(e), to amend or supplement its

  response to subpart (b) after considering information obtained or reviewed through further

  discovery and investigation.

  INTERROGATORY NO. 4

         Identify all oral and/or written opinions of counsel relating to the Patents-in-Suit and for
  each opinion identify the date of the opinion, the author(s), recipient(s), the contents of the
  opinion and the conclusion reached.




                                                   7
Case 1:17-cv-00965-LPS-CJB Document 47-1 Filed 04/22/19 Page 9 of 16 PageID #: 598




  RESPONSE TO NO. 4

         BBW objects to this Interrogatory as it contains subparts and constitutes more than one

  interrogatory. The first interrogatory (which BBW will refer to as Interrogatory 4(a)) seeks

  information about all opinions of counsel relating to the ’077 patent. The second interrogatory

  (which BBW will refer to as Interrogatory 4(b)) seeks information about all opinions of counsel

  relating to the ’078 patent. In accordance with D. Del. LR 26.1, BBW counts each subpart as a

  separate Interrogatory.

         BBW objects to the Interrogatory to the extent it seeks responses containing information

  that is protected by the attorney-client privilege, the work product doctrine, or any other

  applicable privilege, protection, or immunity from disclosure.

         Subject to and without waiving the foregoing objections, BBW responds as follows.

         RESPONSE TO NO. 4(a)

         With regard to subpart (a), to the extent that BBW choses to rely on opinions of counsel

  relating to the ’077 patent, BBW will make the appropriate disclosures and supplement its

  Interrogatory response accordingly.

         RESPONSE TO NO. 4(b)

         With regard to subpart (b), to the extent that BBW choses to rely on opinions of counsel

  relating to the ’078 patent, BBW will make the appropriate disclosures and supplement its

  Interrogatory response accordingly.

  INTERROGATORY NO. 5

         For the Accused Practices, including all substantially similar practices, identify (1) when
  Defendant began using cookies, (2) all websites on which Defendant uses cookies, (3) all
  information that is tracked and stored via Defendant’s use of cookies, (4) by Bates number, all
  documents and things (including technical manuals, operating manuals, technical specifications,
  design drawings, schematics, flow charts, source code, engineering design documents, and
  marketing requirement documents) that refer or relate to Defendant’s use of cookies; and (5) the


                                                   8
Case 1:17-cv-00965-LPS-CJB Document 47-1 Filed 04/22/19 Page 10 of 16 PageID #: 599




  individuals with the most knowledge of the functionality and design of Defendant’s website(s)
  and its use of cookies.

  RESPONSE TO NO. 5

         BBW objects to this Interrogatory as it contains subparts and constitutes more than one

  interrogatory. The first interrogatory (which BBW will refer to as Interrogatory 5(a)) asks BBW

  to identify (for the Accused Practices) when BBW began using cookies. The second

  interrogatory (which BBW will refer to as Interrogatory 5(b)) asks BBW to identify (for the

  Accused Practices) all websites on which it uses cookies. The third interrogatory (which BBW

  will refer to as Interrogatory 5(c)) asks BBW to identify (for the Accused Practices) all

  information that is tracked and stored via its use of cookies. The fourth interrogatory (which

  BBW will refer to as Interrogatory 5(d)) asks BBW to identify by Bates number, all documents

  and things that refer or relate to its use of cookies. The fifth interrogatory (which BBW will refer

  to as Interrogatory 5(e)) asks BBW to identify the individuals with the most knowledge of the

  functionality and design of its website(s) and its use of cookies. In accordance with D. Del. LR

  26.1, BBW counts each subpart as a separate Interrogatory.

         BBW further objects to this Interrogatory as Defendant’s use of cookies goes back more

  than six years and, as such, this Interrogatory seeks information in violation of Paragraph 4(e) of

  the Delaware Default Standard for Discovery, which limits discovery to a term of 6 years before

  the filing of the complaint without the showing of good cause.

         BBW further objects to this Interrogatory as relating generally to the use of cookies,

  rather than to the specific Accused Practices at issue in this case. Information related to non-

  accused uses of cookies is not reasonably calculated to lead to the discovery of admissible

  evidence. Consequently, and with respect to each subpart below, BBW will not respond to the




                                                    9
Case 1:17-cv-00965-LPS-CJB Document 47-1 Filed 04/22/19 Page 11 of 16 PageID #: 600




  interrogatory until the parties have met, conferred, and agreed as to an appropriate scope of this

  interrogatory.

         BBW objects to Interrogatory 5(c), 5(d), and 5(e) as they exceed the limit of ten common

  interrogatories that Plaintiff is allowed under the Scheduling Order in this case.

         RESPONSE TO NO. 5(a)

         With regard to subpart (a), BBW objects to this Interrogatory as it is a premature

  contention interrogatory, considering that the parties are in the early stages of discovery.

         BBW reserves the right, pursuant to Fed. R. Civ. P. 26(e), to amend or supplement its

  response to subpart (a) after considering information obtained or reviewed through further

  discovery and investigation.

         RESPONSE TO NO. 5(b)

         With regard to subpart (b), BBW objects to this Interrogatory as it is a premature

  contention interrogatory, considering that the parties are in the early stages of discovery.

         BBW reserves the right, pursuant to Fed. R. Civ. P. 26(e), to amend or supplement its

  response to subpart (b) after considering information obtained or reviewed through further

  discovery and investigation.

  INTERRGOTORY NO. 6

          Separately state the amount of revenues and profits Defendant has derived from, and
  costs incurred, from each of Defendant’s websites that utilize cookies by month and year and
  customer/source, identify all information Defendant has tracked and stored from such cookies,
  identify with specificity how that information is used, and identify the persons with the most
  knowledge of this information.

  RESPONSE TO NO. 6

         BBW objects to this Interrogatory as it contains subparts and constitutes more than one

  interrogatory. The first interrogatory (which BBW will refer to as Interrogatory 6(a)) seeks the

  “amount of revenues and profits [BBW] has derived from, and costs incurred, from each of

                                                   10
Case 1:17-cv-00965-LPS-CJB Document 47-1 Filed 04/22/19 Page 12 of 16 PageID #: 601




  [BBW’s] websites that utilize cookies by month and year and customer/source.” The second

  interrogatory (which BBW will refer to as Interrogatory 6(b)) asks BBW to “identify all

  information Defendant has tracked and stored from such cookies, identify with specificity how

  that information is used, and identify the persons with the most knowledge of this information.”

         BBW further objects to this Interrogatory as relating generally to the use of cookies,

  rather than to the specific Accused Practices at issue in this case. Information related to non-

  accused uses of cookies is not reasonably calculated to lead to the discovery of admissible

  evidence.

         BBW objects to Interrogatory 6(a) and 6(b) as they exceed the limit of ten common

  interrogatories that Plaintiff is allowed under the Scheduling Order in this case.

  INTERROGATORY NO. 7

          Identify all past and present licensing relationships and/or agreements referring or
  relating to the Accused Practices or any technology previously or presently used in conjunction
  with the Accused Practices, and identify the persons with the most knowledge of these
  relationships, agreements and licenses.

  RESPONSE TO NO. 7

         BBW objects to this Interrogatory as it contains subparts and constitutes more than one

  interrogatory. The first interrogatory (which BBW will refer to as Interrogatory 7(a)) asks BBW

  to “[i]dentify all past and present licensing relationships and/or agreements referring or relating

  to the Accused Practices” and the persons most knowledgeable of these relationships,

  agreements, and licenses. The second interrogatory (which BBW will refer to as Interrogatory

  7(b)) asks BBW to “[i]dentify all past and present licensing relationships and/or agreements

  referring or relating to any technology previously or presently used in conjunction with the

  Accused Practices” and the persons most knowledgeable of these relationships, agreements, and

  licenses.


                                                   11
Case 1:17-cv-00965-LPS-CJB Document 47-1 Filed 04/22/19 Page 13 of 16 PageID #: 602




         BBW objects to Interrogatory 7(a) and 7(b) as they exceed the limit of ten common

  interrogatories that Plaintiff is allowed under the Scheduling Order in this case.

  INTERROGATORY NO. 8

           For each element of each Asserted Claim state whether Defendant contends the element
  is, or is not, supported by the disclosure in U.S. Patent No. 5,694,546 (“the ’546 patent”), U.S.
  Patent No. 6,125,388 (“the ’388 patent”), U.S. Patent No. 6,594,692 (“the ’692 patent”), and U.S.
  Patent No. 8,131,883 (“the ’883 patent”).

  RESPONSE TO NO. 8

         BBW objects to this Interrogatory as it contains subparts and constitutes more than one

  interrogatory. The first interrogatory (which BBW will refer to as Interrogatory 8(a)) asks (for

  each element of claim 6 of the ’077 patent) whether BBW “contends the element is, or is not,

  supported by the disclosure in” the ’546 patent. The second interrogatory (which BBW will refer

  to as Interrogatory 8(b)) asks (for each element of claims 1 and 2 of the ’078 patent) whether

  BBW “contends the element is, or is not, supported by the disclosure in” the ’546 patent. The

  third interrogatory (which BBW will refer to as Interrogatory 8(c)) asks (for each element of

  claim 6 of the ’077 patent) whether BBW “contends the element is, or is not, supported by the

  disclosure in” the ’388 patent. The fourth interrogatory (which BBW will refer to as

  Interrogatory 8(d)) asks (for each element of claims 1 and 2 of the ’078 patent) whether BBW

  “contends the element is, or is not, supported by the disclosure in” the ’388 patent. The fifth

  interrogatory (which BBW will refer to as Interrogatory 8(e)) asks (for each element of claim 6

  of the ’077 patent) whether BBW “contends the element is, or is not, supported by the disclosure

  in” the ’692 patent. The sixth interrogatory (which BBW will refer to as Interrogatory 8(f)) asks

  (for each element of claims 1 and 2 of the ’078 patent) whether BBW “contends the element is,

  or is not, supported by the disclosure in” the ’692 patent. The seventh interrogatory (which BBW

  will refer to as Interrogatory 8(g)) asks (for each element of claim 6 of the ’077 patent) whether

                                                   12
Case 1:17-cv-00965-LPS-CJB Document 47-1 Filed 04/22/19 Page 14 of 16 PageID #: 603




  BBW “contends the element is, or is not, supported by the disclosure in” the ’833 patent. The

  eighth interrogatory (which BBW will refer to as Interrogatory 8(h)) asks (for each element of

  claims 1 and 2 of the ’078 patent) whether BBW “contends the element is, or is not, supported by

  the disclosure in” the ’833 patent.

          BBW objects to this Interrogatory to the extent it attempts to secure BBW’s invalidity

  contentions in advance of the Scheduling Order’s deadline.

          BBW further objects to Plaintiff’s definition of “Asserted Claims” to the extent it also

  seeks to encompass “any other claims identified in TMI’s infringement contentions,” as Plaintiff

  has yet to serve its infringement contentions and these claims remain unidentified.

          BBW objects to Interrogatory 8(a), 8(b), 8(c), 8(d). 8(e), 8(f), 8(g), and 8(h) as they

  exceed the limit of ten interrogatories that Plaintiff is allowed under the Scheduling Order in this

  case.

  INTERROGATORY NO. 9

         Identify all information tracked and/or stored by Defendant via the Accused Practices and
  the number of visitors and unique visitors to Defendant’s website from November 1, 2016 to July
  30, 2017.

  RESPONSE TO NO. 9

          BBW objects to this Interrogatory as it contains subparts and constitutes more than one

  interrogatory. The first interrogatory (which BBW will refer to as Interrogatory 9(a)) asks BBW

  to identify “all information tracked and/or stored by [BBW] via the Accused Practices.” The

  second interrogatory (which BBW will refer to as Interrogatory 9(b)) asks BBW to identify “the

  number of visitors and unique visitors to Defendant’s website from November 1, 2016 to July

  30, 2017.”

          BBW objects to Interrogatory 9(a) and 9(b) as they exceed the limit of ten interrogatories

  that Plaintiff is allowed under the Scheduling Order in this case.

                                                   13
Case 1:17-cv-00965-LPS-CJB Document 47-1 Filed 04/22/19 Page 15 of 16 PageID #: 604




  INTERROGATORY NO. 10

         Explain why Defendant utilizes cooked in conjunction with its website(s) and how and by
  whom the Accused Practices were developed, including without limitation, the chronology of the
  research from conception to the development of the Accused Practices through any commercial
  manufacture or release and identify three persons believed to be most knowledgeable as to these
  facts.

  RESPONSE TO NO. 10

         BBW objects to this Interrogatory as it contains subparts and constitutes more than one

  interrogatory. The first interrogatory (which BBW will refer to as Interrogatory 10(a)) asks “why

  [BBW] utilizes cooked [sic] in conjunction with its website(s).” The second interrogatory (which

  BBW will refer to as Interrogatory 10(b)) asks “how and by whom the Accused Practices were

  developed, including without limitation, the chronology of the research from conception to the

  development of the Accused Practices through any commercial manufacture or release and

  identify three persons believed to be most knowledgeable as to these facts.”

         BBW further objects to this Interrogatory as relating generally to the use of cookies,

  rather than to the specific Accused Practices at issue in this case. Information related to non-

  accused uses of cookies is not reasonably calculated to lead to the discovery of admissible

  evidence.

         BBW objects to Interrogatory 10(a) and 10(b) as they exceed the limit of ten

  interrogatories that Plaintiff is allowed under the Scheduling Order in this case.



         Dated: March 1, 2019

                                                     /s/Richard W. Miller                  .
                                                     Richard W. Miller
                                                     Chittam U. Thakore
                                                     Ballard Spahr LLP
                                                     999 Peachtree Street, Suite 1000
                                                     Atlanta, GA 30309
                                                     (678) 420-9300

                                                   14
Case 1:17-cv-00965-LPS-CJB Document 47-1 Filed 04/22/19 Page 16 of 16 PageID #: 605




                                          millerw@ballardspahr.com
                                          thakorec@ballardspahr.com

                                          Lynn E. Rzonca
                                          Ballard Spahr LLP
                                          1735 Market Street, Suite #5100
                                          Philadelphia, PA 19103
                                          (215) 665-8500
                                          rzoncal@ballardspahr.com

                                          Beth Moskow-Schnoll (#2900)
                                          Ballard Spahr LLP
                                          919 North Market Street, 11th Floor
                                          Wilmington, DE 19801
                                          (302) 252-4465
                                          moskowb@ballardspahr.com

                                          Attorneys for Defendant Bath and Body Works
                                          Direct, Inc.




                                        15
